     Case: 1:17-cv-06948 Document #: 38 Filed: 06/16/20 Page 1 of 2 PageID #:1116




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOANNE F.,                                      )
                                                )
                        Plaintiff,              )       No. 17 C 6948
                                                )
v.                                              )       Magistrate Judge Jeffrey Cole
                                                )
NANCY A. BERRYHILL, Acting                      )
Commissioner of Social Security,                )
                                                )
                        Defendant.              )


                          MEMORANDUM OPINION AND ORDER

        Plaintiff’s counsel has moved for approval of attorney’s fees to be paid to him out of the

plaintiff’s past-due benefits pursuant to 42 U.S.C. §406(b). On remand from this court, an

Administrative Law Judge for the Social Security Administration determined that plaintiff was

disabled and entitled to benefits, including $90,672 in past-due benefits. Plaintiff and her counsel had

a contingency fee agreement whereby she would pay counsel 25% of any such award which, in this

case, would come to $22,668. Counsel received $6,000 for representing plaintiff at the administrative

level, which leaves $16,668 as an appropriate award following the setoff for the fees counsel already

recouped. [Dkt. #33, ¶. 5]; see Astrue v. Ratliff, 560 U.S. 586, 595 (2010) (“Section 206(b) provides

that no violation of law occurs “if, where the claimant's attorney receives fees for the same work

under both [42 U.S.C. § 406(b) and 28 U.S.C. § 2412(d) ], the claimant's attorney refunds to the

claimant the amount of the smaller fee.”); Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002)(“Fee

awards may be made under both prescriptions, but the claimant's attorney must ‘refund[d] to the

claimant the amount of the smaller fee.’”).
    Case: 1:17-cv-06948 Document #: 38 Filed: 06/16/20 Page 2 of 2 PageID #:1117




        For the hours counsel worked on this case, the 25% contingency fee would equate to an

hourly rate of about $490 per hour. While the lodestar method doesn’t necessarily rule the day in a

contingency fee setting, see Gisbrecht v. Barnhart, 535 U.S. 789, 802, 808 (2002), $490 per hour

is not out of line with rates of awards in other cases. More importantly, counsel obtained an excellent

result for plaintiff, see Gisbrecht, 535 U.S. at 808, and the Commissioner, who acts as something like

a trustee for the claimant in these situations has no objection to the amount sought. See id., 798

n.6. While we agree with the Commissioner that some plaintiff’s counsel in these cases have tended

to overstate the risk factor to contingency fees in this District and Circuit, see Terese F. v. Saul, 396

F. Supp. 3d 793, 796 (N.D. Ill. 2019); Dettloff v. Astrue, 2015 WL 3398366 (N.D. Ill. May

27, 2015); Dettloff v. Colvin, 2015 WL 3855332 (N.D. Ill. June 22, 2015), and would urge that

such arguments be dispensed with in the future – unless counsel can provide some statistical support–

that is not reason to reduce the award in this instance. Accordingly the motion for approval of fees

pursuant to §406(b) [Dkt. #33] is granted.




                                ENTERED:
                                                UNITED STATES MAGISTRATE JUDGE




DATE: 6/16/20




                                                   2
